Title: Henry Dearborn to Thomas Jefferson, 23 June 1809
From: Dearborn, Henry
To: Jefferson, Thomas


          Dear Sir,  Boston June 23d 1809
          I had this day the pleasure of receiving your very freindly and highly esteem’d letter of the 16th I am very glad that the fish arrived safe and was satisfactory in quality.—
           The Tories in this quarter have been making great exartions to induce their subordinate, deceived, adherents, to believe that Mr Madison is intitled to their confidence, and they effect to believe that he will abandon the policy of his predecessor, and shape his course so as to meet their views and wishes, but it is a mere subterfuge for the relief of their mortified pride, the overtures of England were so unexpected and so directly opposite to their predictions & wishes as to require some speedy and strong exartion on their part to prevent a general insurrection in their followers, and having frequently succeeded by the most barefaced falshoods they determined on the groce subterfuge above alluded to, and boldly ascerted that Mr Madison had in a very honorable manner accepted the offers from England that had been constantly held out to you in vain, and by adding impudence to Insult & falshood, they held up their Insurgent resolutions as the principle agent in procureing relief from past imbarrasments—Mrs Dearborn & myself have found a snug retreat about three miles from Town where we endeavor to make ourselves as happy as possible,  we unite in the most sincere and respectfull and gratefull salutations to your self, and best wishes for the happiness of Mr & Mrs Randolph & children.
          
            H. Dearborn
        